Citation Nr: 1812849	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-26 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for thoracic anterior compression fractures.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew his request in correspondence received by VA in May 2017.  


FINDING OF FACT

In correspondence from the Veteran's representative received by VA in May 2017, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for a disability rating in excess of 40 percent for thoracic anterior compression fractures.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 40 percent for thoracic anterior compression fractures have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In correspondence from the Veteran's representative received by VA in May 2017, the Veteran withdrew his appeal for a disability rating in excess of 40 percent for thoracic anterior compression fractures in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal for entitlement to a disability rating in excess of 40 percent for thoracic anterior compression fractures; thus the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal regarding entitlement to a disability rating in excess of 40 percent for thoracic anterior compression fractures is dismissed.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


